Name: 2006/443/EC: Council Decision of 13Ã March 2006 amending Decisions 2001/507/EC and 2001/509/EC with a view to making United Nations Economic Commission for Europe (UN/ECE) Regulation NosÃ 109 and 108 on retreaded tyres compulsory
 Type: Decision
 Subject Matter: technology and technical regulations;  chemistry;  land transport;  United Nations
 Date Published: 2006-07-04

 4.7.2006 EN Official Journal of the European Union L 181/1 COUNCIL DECISION of 13 March 2006 amending Decisions 2001/507/EC and 2001/509/EC with a view to making United Nations Economic Commission for Europe (UN/ECE) Regulation Nos 109 and 108 on retreaded tyres compulsory (2006/443/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 97/836/EC of 27 November 1997 with a view to accession by the European Community to the Agreement of the United Nations Economic Commission for Europe concerning the adoption of uniform technical prescriptions for wheeled vehicles, equipment and parts which can be fitted to and/or be used on wheeled vehicles and the conditions for reciprocal recognition of approvals granted on the basis of these prescriptions ( Revised 1958 Agreement ) (1), and in particular Article 3(3), the second indent of Article 4(2) and Article 4(4) thereof, Having regard to the proposal from the Commission, Having regard to the assent of the European Parliament (2), Whereas: (1) The UN/ECE Regulation Nos 109 and 108 lead to harmonised requirements for the retreading of tyres and to a high level of safety and environmental protection. They enable the free circulation of retreaded tyres. (2) By Decision 97/836/EC the Community became a Contracting Party to the UN/ECE Revised 1958 Agreement. By Decisions 2001/507/EC (3) and 2001/509/EC (4) the Community acceded to UN/ECE Regulations 109 and 108, respectively. By acceding to those Regulations, the Community committed to accept them as alternatives to Community legislation, in accordance with the provisions of Articles 2 and 3 of the Revised 1958 Agreement. However, in order to apply those Regulations on a compulsory basis, a provision to that end should be laid down in Community law pursuant to Article 4(4) of Decision 97/836/EC. (3) In view of the limited scope of the needed regulatory action, it is not appropriate to provide for the compulsory application of both Regulations by adopting a Directive as envisaged in Decisions 2001/507/EC and 2001/509/EC. (4) Decisions 2001/507/EC and 2001/509/EC should be amended accordingly, HAS DECIDED AS FOLLOWS: Article 1 Decision 2001/507/EC is amended as follows: 1. The sole Article is replaced by the following: Sole Article The European Community shall accede to Regulation 109 of the United Nations Economic Commission for Europe concerning the approval for the production of retreaded pneumatic tyres for commercial vehicles and their trailers. As from 13 September 2006 the provisions of Regulation 109 as set out in the Annex shall apply as a compulsory condition for the placing on the market in the Community of retreaded tyres falling under the scope of that Regulation.  2. The text of UN/ECE Regulation 109 attached to Decision 2001/507/EC is replaced by the text set out in Annex I of this Decision. Article 2 Decision 2001/509/EC is amended as follows: 1. The sole Article is replaced by the following: Sole Article The European Community shall accede to Regulation 108 of the United Nations Economic Commission for Europe concerning the approval for the production of retreaded pneumatic tyres for motor vehicles and their trailers. As from 13 September 2006 the provisions of Regulation 108 as set out in the Annex shall apply as a compulsory condition for the placing on the market in the Community of retreaded tyres falling under the scope of that Regulation.  2. The text of UN/ECE Regulation 108 attached to Decision 2001/509/EC is replaced by the text set out in Annex II of this Decision. Done at Brussels, 13 March 2006. For the Council The President M. BARTENSTEIN (1) OJ L 346, 17.12.1997, p. 78. (2) Not yet published In the Official Journal. (3) OJ L 183, 6.7.2001, p. 35. (4) OJ L 183, 6.7.2001, p. 37. ANNEX I  REGULATION NO 109 UNIFORM PROVISIONS CONCERNING THE APPROVAL FOR THE PRODUCTION OF RETREADED PNEUMATIC TYRES FOR COMMERCIAL VEHICLES AND THEIR TRAILERS (Consolidated text) CONTENTS REGULATION 1. Scope 2. Definitions 3. Markings 4. Application for approval 5. Approval 6. Requirements 7. Specifications 8. Modifications to the approval 9. Conformity of production 10. Penalties for non-conformity of production 11. Production definitely discontinued 12. Names and addresses of technical services responsible for conducting approval tests, of test laboratories, and of administrative departments ANNEXES Annex 1  Communication concerning the approval or extension or refusal or withdrawal of approval or production definitely discontinued of a retreading production unit pursuant to Regulation No 109 Annex 2  Arrangement of approval mark Annex 3  Arrangement of retread tyre markings Annex 4  List of load indices and corresponding load capacities Annex 5  Tyre size designation and dimensions Annex 6  Method of measuring pneumatic tyres Annex 7  Procedure for load/speed endurance tests Appendix 1  Endurance-test programme Appendix 2  Relationship between the pressure index and units of pressure Annex 8  Variation of load capacity with speed: commercial vehicle tyres radial and diagonal ply Annex 9  Explanatory figure 1. SCOPE This Regulation applies to the production of retreaded tyres intended to be fitted to commercial vehicles and their trailers used on the road. It does not however apply to: 1.1. Retreaded tyres for private (passenger) cars and their trailers. 1.2. Retreaded tyres with a speed capability below 80 km/h. 1.3. Tyres for cycles and motorcycles. 1.4. Tyres originally produced without speed symbols and/or load indices. 1.5. Tyres originally produced without type approval and without either an E  or e  mark. 2. DEFINITIONS  See also figure in Annex 9 For the purpose of this Regulation: 2.1. Range of retreaded pneumatic tyres   means a range of retreaded pneumatic tyres as quoted in paragraph 4.1.4. 2.2. Structure  of a pneumatic-tyre means the technical characteristics of the tyre's carcass. The following structures are distinguished in particular: 2.2.1. Diagonal  or bias ply  describes a pneumatic-tyre structure in which the ply cords extend to the beads and are laid at alternate angles substantially less than 90o to the centreline of the tread. 2.2.2. Bias belted  describes a pneumatic-tyre structure of diagonal (bias-ply) type in which the carcass is stabilised by a belt, comprising two or more layers of substantially inextensible cord material laid at alternate angles close to those of the carcass. 2.2.3. Radial  describes a pneumatic-tyre structure in which the ply cords extend to the beads and are laid substantially at 90o to the centreline of the tread, the carcass being stabilised by an essentially inextensible circumferential belt. 2.3. Category of use  2.3.1. Normal tyre is a tyre intended for normal road use only. 2.3.2. Special use tyre is a tyre intended for mixed use, both on and off road and/or at restricted speed. 2.3.3. Snow tyre is a tyre whose tread pattern, or tread pattern and structure, is primarily designed to ensure, in mud and fresh or melting snow, a performance better than that of a Normal Tyre. The tread pattern of a snow tyre generally consists of groove (rib) and solid block elements more widely spaced than on a Normal Tyre. 2.4. Bead  means the part of a pneumatic-tyre which is of such shape and structure as to fit the rim and hold the tyre on it. 2.5. Cord  means the strands forming the fabric of the plies in the pneumatic-tyre. 2.6. Ply  means a layer of rubber  coated parallel cords. 2.7. Belt  applies to a radial ply or bias belted tyre and means a layer or layers of material or materials underneath the tread, laid substantially in the direction of the centre line of the tread to restrict the carcass in a circumferential direction. 2.8. Breaker  applies to a diagonal ply tyre and means an intermediate ply between the carcass and tread. 2.9. Protective breaker  applies to a radial ply tyre and means an optional intermediate ply between the tread and the belt to minimise damage to the belt. 2.10. Chafer  means material in the bead area to protect the carcass against chafing or abrasion by the wheel rim. 2.11. Carcass  means that structural part of a pneumatic-tyre other than the tread and outermost rubber  of the sidewalls which, when inflated, supports the load. 2.12. Tread  means that part of a pneumatic-tyre which is designed to come into contact with the ground, protects the carcass against mechanical damage and contributes to ground adhesion. 2.13. Side wall  means the part of a pneumatic tyre between the tread and the area designed to be covered by the rim flange. 2.14. Lower area of tyre  means the area included between the line of maximum section width of the tyre and the area designed to be covered by the edge of the rim. 2.15. Tread groove  means the space between the adjacent ribs or blocks in the tread pattern. 2.16. Section width  means the linear distance between the outside of the sidewalls of an inflated pneumatic-tyre, when fitted to the specified measuring rim, but excluding elevations due to labelling (marking), decoration or protective bands or ribs. 2.17. Overall width  means the linear distance between the outside of the sidewalls of an inflated pneumatic-tyre, when fitted to the specified measuring rim, and including labelling (marking), decoration or protective bands or ribs. 2.18. Section height  means a distance equal to half the difference between the outer diameter of the tyre and the nominal rim diameter. 2.19. Nominal aspect ratio  means one hundred times the number obtained by dividing the number expressing the nominal section height by the number expressing the nominal section width, both dimensions being in the same units. 2.20. Outer diameter  means the overall diameter of an inflated, newly retreaded tyre. 2.21. Tyre size designation  means a designation showing: 2.21.1. The nominal section width. This must be expressed in millimetres, except in cases of tyres for which the size designation is shown in the first column of the tables in Annex 5 to this Regulation. 2.21.2. The nominal aspect ratio except in case of tyres for which the size designation is shown in the first column of the tables in Annex 5 to this Regulation. 2.21.3. A conventional number d  (the d  symbol) denoting the nominal rim diameter of the rim and corresponding to its diameter expressed either by codes (numbers below 100) or in millimetres (numbers above 100). Numbers corresponding to both types of measurements may be used in the designation. 2.21.3.1. The values of the d  symbols expressed in millimetres are shown below: Nominal rim diameter code (d) Value of the d  symbol expressed in mm 8 9 10 11 12 13 14 203 229 254 279 305 330 356 15 16 17 18 19 381 406 432 457 483 20 21 22 24 25 508 533 559 610 635 14,5 16,5 17,5 19,5 20,5 22,5 24,5 368 419 445 495 521 572 622 26 28 30 660 711 762 2.22. Nominal rim diameter (d)  means the diameter of the rim on which a tyre is designed to be mounted. 2.23. Rim  means the support, either for a tyre-and-tube assembly or for a tubeless tyre, on which the tyre beads are seated. 2.24. Measuring rim  means the rim specified as a measuring rim width  or design rim width  for a particular tyre size designation in any edition of one or more of the International Tyre Standards. 2.25. Test rim  means any rim specified as approved or recommended or permitted in one of the International Tyre Standards for a tyre of that size designation and type. 2.26. International Tyre Standard  means any one of the following standard documents: (a) The European Tyre and Rim Technical Organisation (ETRTO) (1): Standards Manual ; (b) The European Tyre and Rim Technical Organisation (ETRTO) (1): Engineering Design Information  obsolete data ; (c) The Tire and Rim Association Inc. (TRA) (2): Year Book ; (d) The Japan Automobile Tire Manufacturers Association (JATMA) (3): Year Book ; (e) The Tyre and Rim Association of Australia (TRAA) (4): Standards Manual ; (f) The Assiciacao Brasileira de Pneus e Aros (ABPA) (5): Manual de Normal Technicas ; (g) The Scandinavian Tyre and Rim Organisation (STRO) (6): Data Book . The tyre standards can be obtained from the following addresses: 2.27. Chunking  means the breaking away of pieces of rubber from the tread. 2.28. Cord separation  means the parting of the cords from their rubber coating. 2.29. Ply separation  means the parting of adjacent plies. 2.30. Tread separation  means the pulling away of the tread from the carcass. 2.31. Service description  means the specific combination of the load index and speed symbol of the tyre. 2.32. Load index  means a numerical code which indicates the load the tyre can carry at the speed corresponding to the associated speed symbol and when operated in conformity with the service conditions specified by the manufacturer. A pneumatic tyre can have more than one load index to indicate its load capacity when used in single or dual (twin) formation, or to indicate an alternative load capacity (Unique point) on which a load variation in accordance with paragraph 2.35 and Annex 8 to this Regulation is not permitted. The list of load indices and the corresponding loads are shown in Annex 4 to this Regulation. 2.33. Speed symbol  means: 2.33.1. An alphabetical symbol indicating the speed at which the tyre can carry the load given by the associated load index. 2.33.2. The speed symbols and corresponding speeds are as shown in the table below: Speed symbol Corresponding maximum speed (km/h) F G J K L M N P Q R S T U H 80 90 100 110 120 130 140 150 160 170 180 190 200 210 2.34. Unique point  means an additional service description, marked adjacent to the normal service description, but which must not be used for calculating a load capacity variation as defined in paragraph 2.35 and in Annex 8 to this Regulation. 2.35. Load-capacity variation with speed  means an alternative load capacity for the tyre when used at a speed different from that indicated by the speed symbol in the normal service description. The permissible variations are given in the table in Annex 8 to this Regulation. 2.36. Retreading production unit  means a site or group of localised sites where finished retread tyres are produced. 2.37. Retreading  means the generic term for reconditioning a used tyre by replacing the worn tread with new material. It may also include renovation of the outermost sidewall surface and replacement of the crown plies or the protective breaker. It covers the following process methods: 2.37.1. Top capping   replacement of the tread; 2.37.2. Re-capping   replacement of the tread and with the new material extending over part of the sidewall; 2.37.3. Bead to bead   replacement of the tread and renovation of the sidewall including all or part of the lower area of the tyre. 2.38. Casing  is the worn tyre comprising carcass and remaining tread and sidewall material. 2.39. Buffing  is the process of removing old material from the casing to prepare the surface for the new material. 2.40. Repair  is the remedial work carried out to damaged casings within recognised limits. 2.41. Tread material  is a material in a condition suitable for replacing the worn tread. It can be in several forms for example: 2.41.1. Camel-back   pre-cut lengths of material which has been extruded to give the required cross section profile and subsequently fitted cold to the prepared casing. The new material must be cured. 2.41.2. Strip-wound   a ribbon of tread material which is directly extruded and wound on to the prepared casing and built up to the required cross sectional contour. The new material must be cured. 2.41.3. Direct extrusion   tread material extruded to give the required cross sectional profile and directly extruded on to the prepared casing. The new material must be cured. 2.41.4. Pre-cured   a previously formed and cured tread applied to the prepared casing. The new material must be bonded to the casing. 2.42. Sidewall veneer  is a material used to cover the sidewalls of the casing thereby allowing the required markings to be formed. 2.43. Cushion gum  is a material used as a bonding layer between new tread and casing and for repairing minor damage. 2.44. Cement  is an adhesive solution to hold new materials in place prior to the curing process. 2.45. Cure  is the term used to describe the change in physical properties of the new material which is brought about usually by the application of heat and pressure for a set period of time under controlled conditions. 3. MARKINGS 3.1. An example of the arrangement of retreaded tyre markings is shown in Annex 3 to this Regulation. 3.2. Retreaded tyres shall display on both sidewalls in the case of symmetrical tyres and at least on the outer sidewall in the case of asymmetrical tyres: 3.2.1. The brand name or trade mark; 3.2.2. The tyre-size designation as defined in paragraph 2.21; 3.2.3. An indication of the structure as follows: 3.2.3.1. On diagonal (bias-ply) tyres; no indication, or the letter D  placed in front of the rim diameter marking; 3.2.3.2. On radial-ply tyres; the letter R  placed in front of the rim-diameter marking and optionally the word RADIAL ; 3.2.3.3. On bias belted tyres; the letter B  placed in front of the rim diameter marking and in addition the words BIAS-BELTED ; 3.2.4. The service description comprising: 3.2.4.1. An indication of the tyre's nominal load capacity/capacities in the form of the load index/indices prescribed in paragraph 2.32; 3.2.4.2. An indication of the tyre's nominal speed capability in the form of the symbol prescribed in paragraph 2.33; 3.2.5. If applicable, one alternative service description, the unique point, comprising: 3.2.5.1. An indication of the tyre's load capacity/capacities in the form of the load index/indices prescribed in paragraph 2.32; 3.2.5.2. An indication of the speed capability in the form of the symbol prescribed in paragraph 2.33; 3.2.6. The word TUBELESS  if the tyre is designed for use without an inner tube. 3.2.7. The inscription M+S or MS or M.S. or M & S in the case of a snow tyre. 3.2.8. The date of retreading as follows: 3.2.8.1. Up to 31 December 1999; either as prescribed in paragraph 3.2.8.2 or in the form of a group of three digits, the first two showing the week number and the third, the year of the decade of manufacture. The date code can cover a period of production from the week indicated by the week number up to and including the week number plus three. For example, the marking 253  could indicate a tyre which was retreaded in weeks 25, 26, 27 or 28 of the year 1993. The date code may be marked on one sidewall only. 3.2.8.2. As from 1 January 2000; in the form of a group of four digits, the first two showing the week number and the second two showing the year in which the tyre was retreaded. The date code can cover a period of production from the week indicated by the week number up to and including the week number plus three. For example, the marking 2503  could indicate a tyre which was retreaded in weeks 25, 26, 27 or 28 of the year 2003. The date code may be marked on one sidewall only. 3.2.9. In the case of tyres which can be regrooved, the symbol   in a circle at least 20 mm diameter, or the word REGROOVABLE , moulded into or on to each sidewall. 3.2.10. An indication, by the means of the PSI  index, of the inflation pressure to be adopted for the load/speed endurance tests, as explained in Annex 7, Appendix 2, to this Regulation. This indication may be placed on one sidewall only. 3.2.11. The term RETREAD  or REMOULD  (after 1 January 1999 only the word RETREAD  shall be used). At the request of the retreader, the same term in other languages may also be added. 3.2.12. The inscription ET  or ML  or MPT  for Special use tyres  (7) 3.3. Prior to approval tyres shall exhibit a free space sufficiently large to accommodate an approval mark as referred to in paragraph 5.8 and as shown in Annex 2 to this Regulation. 3.4. Following approval, the markings referred to in paragraph 5.8 and as shown in Annex 2 to this Regulation shall be affixed in the free space referred to in paragraph 3.3. This marking may be affixed to one sidewall only. 3.5. The markings referred to in paragraph 3.2 and the approval mark prescribed in paragraphs 3.4 and 5.8 shall be clearly legible and shall be moulded on to or into the tyre or shall be permanently marked on to the tyre. 3.6. As far as any of the original manufacturer's specifications are still legible after the tyres have been retreaded, they shall be regarded as specifications of the retreader for the retreaded tyre. If these original specifications do not apply after retreading they shall be completely removed. 3.7. The original E  or e  approval mark and approval number and any other subsequent retreading production unit's approval mark and number, if no longer applicable, shall be removed. 4. APPLICATION FOR APPROVAL The following procedures are applicable to the approval of a tyre retreading production unit: 4.1. The application for approval of a retreading production unit shall be submitted by the holder of the trade name or trade mark to be applied to the tyre or by his duly accredited representative. It shall specify: 4.1.1. An outline of the structure of the company producing the retreaded tyres. 4.1.2. A brief description of the quality management system, which ensures the effective control of the tyre retreading procedures to meet the requirements of this Regulation. 4.1.3. The trade names or marks to be applied to the retreaded tyres produced. 4.1.4. The following information in relation to the range of tyres to be retreaded: 4.1.4.1. the range of tyre sizes; 4.1.4.2. the structure of tyres (diagonal or bias ply, bias-belted or radial); 4.1.4.3. the category of use of tyres (normal or snow tyres etc.); 4.1.4.4. the system of retreading and the method of application of the new materials to be used, as defined in paragraphs 2.37 and 2.41; 4.1.4.5. the maximum speed symbol of the tyres to be retreaded; 4.1.4.6. the maximum load index of the tyres to be retreaded; 4.1.4.7. the nominated International Tyre Standard to which the range of tyres conform. 5. APPROVAL 5.1. To retread tyres requires the approval of the retreading production unit by the approval authorities in accordance with the requirements of this Regulation. The approval authority shall take the necessary measures as described in this Regulation in order to ensure that the tyres retreaded in the respective production unit will meet with the requirements stated in this Regulation. The retread production unit shall be fully responsible for ensuring that the retreaded tyres will meet the requirements of this Regulation and that they will perform adequately in normal use. 5.2. In addition to the normal requirements for the initial assessment of the tyre retreading production unit, the approval authority shall be satisfied that the procedures, operation, instructions and specification documentation provided by material suppliers are in a language readily understood by the tyre retreading production unit operatives. 5.3. The approval authority shall ensure that the procedures and operations documentation for each production unit contains specifications, appropriate to the repair materials and processes used, of the limits of repairable damage or penetrations to the tyre carcass, whether such damage is existing or is caused during the processes of preparation for retreading. 5.4. Before granting approval the authority must be satisfied that retreaded tyres conform to this Regulation and that the tests prescribed in paragraphs 6.5 and 6.6 have been successfully carried out on at least five and not necessarily more than 20 samples of retreaded tyres representative of the range of tyres produced by the retreading production unit. 5.5. In the case of each failure being recorded during tests, two further samples of the same specification tyre shall be tested. If either or both of these second two samples fail, then a final submission of two samples shall be tested. If either or both of the final two samples fail, then the application for approval of the retreading production unit shall be rejected. 5.6. If all the requirements of this Regulation are met, then approval shall be granted and an approval number shall be assigned to each retreading production unit approved. The first two digits of this number shall indicate the series of amendments incorporating the most recent major technical amendments made to the Regulation at the time of issue of the approval. The approval number shall be preceded by 109R  signifying that the approval applies to a tyre retreaded as prescribed in this Regulation. The same authority shall not assign the same number to another production unit covered by this Regulation. 5.7. Notice of approval or of extension, refusal or withdrawal of approval or of production definitely discontinued pursuant to this Regulation shall be communicated to the Parties to the 1958 Agreement applying this Regulation, by means of a form conforming to the model in Annex 1 to this Regulation. 5.8. There shall be affixed conspicuously to every retreaded tyre conforming to this Regulation, in the space referred to in paragraph 3.3 and in addition to the markings prescribed in paragraph 3.2, an international approval mark consisting of: 5.8.1. A circle surrounding the letter E  followed by the distinguishing number of the country which granted approval (8); and 5.8.2. An approval number as described in paragraph 5.6. 5.9. Annex 2 to this Regulation gives an example of the arrangements of the approval mark. 6. REQUIREMENTS 6.1. Tyres shall not be accepted for first retread unless they have been type approved and bear either an E  or e  mark, except that this requirement shall not be mandatory until 1 January 2000 at the latest. 6.2. Conditions before retreading: 6.2.1. Tyres shall be clean and dry before inspection. 6.2.2. Before buffing, each tyre shall be thoroughly examined both internally and externally to ensure its suitability for retreading. 6.2.3. Tyres where damage is visible which has resulted from overload or underinflation shall not be retreaded. 6.2.4. Tyres showing any of the following damage shall not be accepted for retreading: 6.2.4.1. General: (a) non-repairable rubber cracking extending through to the carcass; (b) carcas break up; (c) appreciable oil or chemical attack; (d) damaged or broken bead core; (e) previous repairs of damage outside specified injury limits  see paragraph 5.3. 6.2.4.2. Conditions outside specified limits of repairability  see paragraph 5.3: (a) carcass penetrations or damage after preparation for repair; (b) multiple damage too close together; (c) substantial deterioration of inner liner; (d) bead damage; (e) exposed carcass cords; (f) loose cords; (g) belt ply separation; (h) permanently deformed or kinked (steel) carcass cords; (i) circumferential cracking above the bead; (j) corroded steel cord or bead wire. 6.3. Preparation: 6.3.1. After buffing, and before the application of new material, each tyre shall be thoroughly re-examined, at least externally, to ensure its continued suitability for retreading. 6.3.2. The entire surface to which new material is to be applied shall have been prepared without overheating. The buffed surface texture shall not contain deep buffing lacerations or loose material. 6.3.3. Where precured material is to be used the contours of the prepared area shall meet the requirements of the material manufacturer. 6.3.4. Damage caused during buffing must not exceed defined limits of repair, see paragraph 5.3, and must be repaired. 6.3.5. Buffing damage to diagonal ply tyres shall not extend beyond the outermost carcass ply in the crown area. It shall be assumed that the first ply encountered is a carcass ply unless a breaker can be positively identified. If a breaker is fitted, localised damage is permissible. 6.3.6. Localised buffing damage to the belt of radial tyres is permissible. For larger damage it is permissible for the complete belt or sections of the belt to be replaced. Where a protective breaker is fitted, and can be positively identified as such, if it is damaged it is permissible to remove it and it need not be renewed. 6.3.7. Exposed steel parts shall be treated as soon as possible with appropriate material as defined by the manufacturer of that appropriate material. 6.4. Retreading: 6.4.1. The retreader must ensure that either the manufacturer or the supplier of repair materials, including patches, is responsible for the following: (a) defining method(s) of application and storage, if requested by the retreader, in the national language of the country in which the materials are to be used; (b) defining limits of damage for which the materials are designed, if requested by the retreader, in the national language of the country in which the materials are to be used; (c) ensuring that reinforced patches for tyres, if correctly applied in carcass repairs, are suitable for the purpose; (d) ensuring that the patches are capable of withstanding twice the maximum inflation pressure as given by the tyre manufacturer; (e) ensuring the suitability of any other repair materials for the service intended. 6.4.2. The retreader shall be responsible for the correct application of the repair material and for ensuring that the repair is free from any defects which may affect the satisfactory service life of the tyre. 6.4.3. The area surrounding a reinforced repair to a sidewall or shoulder of a radial ply tyre may bulge slightly when the tyre is fitted and inflated to the recommended operating pressure. Reinforced repair materials with physical properties that restrict the height of the bulge to not more than 4 mm shall be used. 6.4.4. The retreader shall ensure that either the manufacturer or the supplier of tread and sidewall material issues specifications concerning the conditions of storage and use of the material in order to guarantee the material's qualities. If requested by the retreader, this information shall be in the national language of the country in which the materials are to be used. 6.4.5. The retreader must ensure that the repair material and/or compound is documented in a manufacturer's or supplier's certificate. The material compound must be suitable for the intended use of the tyre. 6.4.6. The processed tyre shall be cured as soon as possible after the completion of all repairs and building-up operations and at the latest according to the material manufacturer's specifications. 6.4.7. The tyre shall be cured for the length of time and at the temperature and pressure, appropriate to, and specified for, the materials and processing equipment used. The dimensions of the mould must be appropriate to the thickness of the new material and the size of the buffed tyre. 6.4.8. The thickness of original material after buffing and the average thickness of any new material under the tread pattern after retreading shall be as given in paragraphs 6.4.8.1 and 6.4.8.2. 6.4.8.1. For radial ply tyres (mm): 3  ¤ (A+B)  ¤ 13 (minimum 3,0 mm; maximum 13,0 mm) A  ¥ 2 (minimum 2,0 mm) B  ¥ 0 (minimum 0,0 mm) P.D. = Pattern depth X = Buff line A = Average thickness of new material under pattern B = Minimum thickness of original material above belt after buffing 6.4.8.2. For diagonal (Bias-ply) tyres: The thickness of original material above the breaker shall be  ¥ 0,80 mm; The average thickness of new material above the buffed casing line shall be  ¥ 2,00 mm; The combined thickness of original and new material beneath the base of the grooves of the tread pattern shall be  ¥ 3,00 mm and  ¤ 13,00 mm. 6.4.9. The service description of a retreaded tyre shall not show either a higher speed symbol or a higher load index than that of the original, first life, tyre unless approval has been granted to the manufacturer of the original, first life, tyre for that same carcass to be used at the revised service description. Information that an original, first life, carcass has been upgraded in this way shall be made freely available by an approval authority to any retreading production unit and shall be communicated to other parties to the 1958 Agreement (see Article 5 of the Agreement Concerning the Adoption of Uniform Technical Prescriptions for Wheeled Vehicles, Equipment and Parts which can be Fitted and/or Used on Wheeled Vehicles and the Conditions for Reciprocal Recognition of Approvals Granted on the basis of these Prescriptions  document E/ECE/324-E/ECE/TRANS/505/Rev.2). The standard form shown in Annex 1 to Regulation No. 54 shall be used to communicate this information. 6.4.10. Upgrading of the service description as given in paragraph 6.4.9 shall only be permitted for the first retread of an original, first life tyre. Tyres which have been previously retreaded shall not have either the speed symbol or the load index raised above that shown on the used casing. 6.5. Inspection: 6.5.1. After curing, whilst a degree of heat is retained in a tyre, each retreaded tyre shall be examined to ensure that it is free from any apparent defects. During or after retreading the tyre must be inflated to at least 1,5 bar for examination. Where there is any apparent defect in the profile of the tyre (e.g. blister, depression, etc.) the tyre shall be specifically examined to determine the cause of this defect. 6.5.2. Before, during or after retreading the tyre shall be checked at least once for the integrity of its structure by means of a suitable inspection method. 6.5.3. For the purposes of quality control a number of retreaded tyres shall be subjected to destructive or non destructive testing or examination. The quantity of tyres checked and the results shall be recorded. 6.5.4. After retreading, the dimensions of the retreaded tyre, when measured in accordance with Annex 6 to this Regulation, must conform either to dimensions calculated according to the procedures in paragraph 7 or to those given in Annex 5 to this Regulation. Note that the maximum outer diameter of a retreaded tyre may be up to 1,5 % greater than the maximum outer diameter of a new, original tyre permitted by Regulation No 54. 6.6. Performance test: 6.6.1. Tyres retreaded to comply with this Regulation shall be capable of meeting the load/speed endurance test as specified in Annex 7 to this Regulation. 6.6.2. A retreaded tyre which after undergoing the load/speed endurance test does not exhibit any tread separation, ply separation, cord separation, chunking or broken cords shall be deemed to have passed the test. 6.6.3. The outer diameter of the tyre, measured six hours after the load/speed endurance test, must not differ by more than ± 3,5 % from the outer diameter as measured before the test. 7. SPECIFICATIONS 7.1. Tyres retreaded to comply with this Regulation shall conform to the following dimensions: 7.1.1. Section width: 7.1.1.1. The section width shall be calculated by the following formula: S = S1 + K (A - A1) where: S: is the actual section width in millimetres as measured on the test rim; S1: is the value of the Design Section Width , referred to the measuring rim, as quoted in the International Tyre Standard specified by the retreader for the tyre size in question; A: is the width of the test rim in millimetres; A 1: is the width in millimetres of the measuring rim as quoted in the International Tyre Standard specified by the retreader for the tyre size in question. K: is a factor and shall be taken to equal 0,4. 7.1.2. Outer diameter: 7.1.2.1. The theoretical outer diameter of a retreaded tyre shall be calculated by the following formula: D = d + 2H where: D: is the theoretical outer diameter in millimetres; d: is the conventional number defined in paragraph 2.21.3 in millimetres; H: is nominal section height in millimetres and is equal to Sn multiplied by 0,01 Ra where: Sn: is the nominal section width in millimetres; Ra: is the nominal aspect ratio. All of the above symbols are as quoted in the tyre size designation as shown on the sidewall of the tyre in conformity with the requirements of paragraph 3.2.2 and as defined in paragraph 2.21. 7.1.2.2. However, for tyres whose designation is given in the first column of the tables in Annex 5 to ECE Regulation No 54, the outer diameter shall be that given in those tables. 7.1.3. Method of measuring retreaded tyres: 7.1.3.1. The dimensions of retreaded tyres shall be measured in accordance with the procedures given in Annex 6 to this Regulation. 7.1.4. Section width specifications: 7.1.4.1. The actual overall width may be less than the section width or widths determined in paragraph 7.1. 7.1.4.2. The actual overall width may also exceed the value or values determined in paragraph 7.1 by: 4 % in the case of radial ply tyres, and 8 % in the case of diagonal (bias-ply) and bias belted tyres. However, for tyres with a section width exceeding 305 mm, intended for fitting in dual (twin) formation, the nominal value or values shall not be exceeded by more than: 2 % in the case of radial ply tyres, and 4 % for diagonal (bias-ply) and bias belted tyres. 7.1.5. Outer diameter specifications: 7.1.5.1. The actual outer diameter of a retreaded tyre must not be outside the values of Dmin and Dmax obtained by the following formulae: Dmin = d + (2H x a) Dmax = 1,015 x [d + (2H x b)] where: 7.1.5.1.1. For sizes not given in the tables in Annex 5 to this Regulation, H  and d  are as defined in paragraph 7.1.2.1. 7.1.5.1.2. for sizes mentioned in paragraph 7.1.2.2 above: H = 0,5 (D - d) where D  is the outer diameter and d  the Nominal rim diameter quoted in the abovementioned tables for the size in question. 7.1.5.1.3. The coefficient a  = 0,97 7.1.5.1.4. The coefficient b  is: Radial tyres Diagonal (bias-ply) and bias belted tyres for normal use tyres 1,04 1,07 for special use tyres 1,06 1,09 7.1.5.2. For snow tyres the maximum outer diameter (Dmax) calculated in paragraph 7.1.5.1 may be exceeded by not more than 1 %. 8. MODIFICATIONS TO THE APPROVAL 8.1. Every modification concerning a retreading production unit amending any of the information given by the retreading production unit in the Application for Approval, see paragraph 4, shall be notified to the approval authority which approved the retreading production unit. That authority may then either: 8.1.1. Consider that the modifications made are unlikely to have an appreciable adverse effect and that in any case the retreading production unit still meets the requirements; or 8.1.2. Require a further investigation of the approval. 8.2. Confirmation of, or refusal of, approval, specifying the modifications, shall be communicated by the procedure specified in paragraph 5.7 to the Parties to the Agreement which apply this Regulation. 9. CONFORMITY OF PRODUCTION The conformity of production procedures shall comply with those set out in the Agreement, Appendix 2 (E/ECE/324-E/ECE/TRANS/505/Rev.2), with the following requirements: 9.1. The retreading production unit approved according to this Regulation shall conform to the requirements set out in paragraph 6. 9.2. The holder of the approval shall ensure that, during each year of production, and spread throughout that year, at least the following number of tyres, representative of the range being produced, is checked and tested as prescribed in this Regulation: 9.2.1. 0,01 % of the total annual production but in any case not less than 2 and not necessarily more than 10. 9.3. If the requirements of paragraph 9.2 are carried out by or under the control of the approval authority, the results may be used as part of, or instead of, those prescribed in paragraph 9.4. 9.4. The authority which has approved the retreading production unit may at any time verify the conformity control methods applied in each production facility. For each production facility, the type approval authority shall take samples at random during each and every production year and at least the following number of tyres, representative of the range being produced, shall be checked and tested as prescribed in this Regulation: 9.4.1. 0,01 % of the total annual production but in any case not less than 2 and not necessarily more than 10. 9.5. The tests and checks of paragraph 9.4 may replace those required in paragraph 9.2. 10. PENALTIES FOR NON-CONFORMITY OF PRODUCTION 10.1. The approval granted in respect of a retreading production unit pursuant to this Regulation may be withdrawn if the requirements of paragraph 9 are not complied with or if the retreading production unit or the retreaded tyres produced by that retreading production unit have failed to meet the requirements prescribed in paragraph 9. 10.2. If a Party to the Agreement which applies this Regulation withdraws an approval it has previously granted, it shall forthwith so notify the other Contracting Parties to the 1958 Agreement applying this Regulation, by means of a communication form conforming to the model shown in Annex 1 to this Regulation. 11. PRODUCTION DEFINITELY DISCONTINUED The authority which granted the approval of the retreading production unit shall be informed if operations and manufacture of retreaded tyres approved within the scope of this Regulation cease. On receipt of this information the authority shall communicate this information to the other Parties to the 1958 Agreement applying this Regulation by means of a communication form conforming to the model shown in Annex 1 to this Regulation. 12. NAMES AND ADDRESSES OF TECHNICAL SERVICES RESPONSIBLE FOR CONDUCTING APPROVAL TESTS, OF TEST LABORATORIES, AND OF ADMINISTRATIVE DEPARTMENTS 12.1. The Parties to the 1958 Agreement which apply this Regulation shall communicate to the United Nations Secretariat the names and addresses of the technical services responsible for conducting approval tests and, where applicable, of the approved test laboratories and of the administrative departments which grant approval and to which forms certifying approval or refusal or withdrawal of approval or production definitely discontinued, issued in other countries, are to be sent. 12.2. The Parties to the 1958 Agreement which apply this Regulation may use laboratories of tyre manufacturers or retreading production units and may designate, as approved test laboratories, those which are situated either in the territory of that Party or in the territory of another Party to the 1958 Agreement subject to a preliminary acceptance of this procedure by the competent administrative department of the latter. 12.3. Where a Party to the 1958 Agreement applies paragraph 12.2, it may, if it so desires, be represented at the tests. ANNEX 1 COMMUNICATION (Maximum format: A4 (210 x 297 mm)) ANNEX 2 ARRANGEMENT OF APPROVAL MARK a = 12 mm (minimum) The above approval mark affixed to a retreaded tyre shows that the retreading production unit concerned has been approved in the Netherlands (E4) under approval number 109R002439 meeting the requirements of this Regulation in its original form (00). The approval number must be placed close to the circle and either above or below the E  or left or right of that letter. The digits of the approval number must be on the same side of the E  and face in the same direction. The use of Roman numerals as approval numbers should be avoided so as to prevent any confusion with other symbols. ANNEX 3 ARRANGEMENT OF RETREAD TYRE MARKINGS b: 6 mm (min.) c: 4 mm (min.) d: 3 mm (min.) and since 1998: 4 mm (min.) MINIMUM HEIGHTS OF MARKINGS (mm) Tyres of rim diameter  ¤ code 20 or  ¤ 508 mm or of section width  ¤ 235 mm or  ¤ 9" Tyres of rim diameter > code 20 or > 508 mm or of section width > 235 mm or > 9" b 6 9 c 4 d 6 The above example defines a retreaded pneumatic tyre: Having a nominal section width of 295; Having a nominal aspect ratio of 80; Of radial-ply structure (R); Having a nominal rim diameter of 572 mm, for which the code is 22.5; Having load capacities of 3 550 kg (single) and 3 150 kg (twinned or dual), corresponding respectively to the load indices 152 and 148 shown in Annex 4 to this Regulation; Having a nominal speed symbol K (reference speed 110 km/h); Able to be used at the Unique Point, speed symbol L (reference speed 120 km/h); with a load capacity of 3 350 kg (single) and 3 000 kg (twinned or dual), corresponding respectively to the load indices 150 and 146 shown in Annex 4 to this Regulation; Intended to be used without an inner tube (TUBELESS) and of Snow type (M+S); Retreaded in the weeks 25, 26, 27 or 28 of the year 2003. Requiring to be inflated to 620 kPa for load/speed endurance tests, for which the PSI symbol is 90. The positioning and order of the markings constituting the tyre designation shall be as follows: (a) The size designation, comprising the nominal section width, the nominal aspect ratio, the type-of-structure symbol (where applicable) and the nominal rim diameter, shall be grouped as shown in the above example, that is: 295/80 R 22,5; (b) The service description, comprising the load indices and the speed symbol shall be placed together near the size designation. It may either precede the size designation or follow it or be placed above or below it; (c) The symbol TUBELESS  and M+S  may be at a distance from the size-designation symbol. (d) The word RETREAD  may be at a distance from the size-designation symbol. (e) If paragraph 3.2.5 of this Regulation is applied, the additional service description (Unique Point), comprising the load indices and speed symbol, must be shown inside a circle near the nominal service description appearing on the tyre sidewall. ANNEX 4 LIST OF LOAD INDICES AND CORRESPONDING LOAD CAPACITIES Load index (LI) and load capacity  kg LI kg LI kg LI kg LI kg LI kg LI kg LI kg 0 45 40 140 80 450 120 1 400 160 4 500 200 14 000 240 45 000 1 46,2 41 145 81 462 121 1 450 161 4 625 201 14 500 241 46 250 2 47,5 42 150 82 475 122 1 500 162 4 750 202 15 000 242 47 500 3 48,7 43 155 83 487 123 1 550 163 4 875 203 15 500 243 48 750 4 50 44 160 84 500 124 1 600 164 5 000 204 16 000 244 50 000 5 51,5 45 165 85 515 125 1 650 165 5 150 205 16 500 245 51 500 6 53 46 170 86 530 126 1 700 166 5 300 206 17 000 246 53 000 7 54,5 47 175 87 545 127 1 750 167 5 450 207 17 500 247 54 500 8 56 48 180 88 560 128 1 800 168 5 600 208 18 000 248 56 000 9 58 49 185 89 580 129 1 850 169 5 800 209 18 500 249 58 000 10 60 50 190 90 600 130 1 900 170 6 000 210 19 000 250 60 000 11 61,5 51 195 91 615 131 1 950 171 6 150 211 19 500 251 61 500 12 63 52 200 92 630 132 2 000 172 6 300 212 20 000 252 63 000 13 65 53 206 93 650 133 2 060 173 6 500 213 20 600 253 65 000 14 67 54 212 94 670 134 2 120 174 6 700 214 21 200 254 67 000 15 69 55 218 95 690 135 2 180 175 6 900 215 21 800 255 69 000 16 71 56 224 96 710 136 2 240 176 7 100 216 22 400 256 71 000 17 73 57 230 97 730 137 2 300 177 7 300 217 23 000 257 73 000 18 75 58 236 98 750 138 2 360 178 7 500 218 23 600 258 75 000 19 77,5 59 243 99 775 139 2 430 179 7 750 219 24 300 259 77 500 20 80 60 250 100 800 140 2 500 180 8 000 220 25 000 260 80 000 21 82,5 61 257 101 825 141 2 575 181 8 250 221 25 750 261 82 500 22 85 62 265 102 850 142 2 650 182 8 500 222 26 500 262 85 000 23 87,5 63 272 103 875 143 2 725 183 8 750 223 27 250 263 87 500 24 90 64 280 104 900 144 2 800 184 9 000 224 28 000 264 90 000 25 92,5 65 290 105 925 145 2 900 185 9 250 225 29 000 265 92 500 26 95 66 300 106 950 146 3 000 186 9 500 226 30 000 266 95 000 27 97,5 67 307 107 975 147 3 075 187 9 750 227 30 750 267 97 500 28 100 68 315 108 1 000 148 3 150 188 10 000 228 31 500 268 100 000 29 103 69 325 109 1 030 149 3 250 189 10 300 229 32 500 269 103 000 30 106 70 335 110 1 060 150 3 350 190 10 600 230 33 500 270 106 000 31 109 71 345 111 1 090 151 3 450 191 10 900 231 34 500 271 109 000 32 112 72 355 112 1 120 152 3 550 192 11 200 232 35 500 272 112 000 33 115 73 365 113 1 150 153 3 650 193 11 500 233 36 500 273 115 000 34 118 74 375 114 1 180 154 3 750 194 11 800 234 37 500 274 118 000 35 121 75 387 115 1 215 155 3 875 195 12 150 235 38 750 275 121 500 36 125 76 400 116 1 250 156 4 000 196 12 500 236 40 000 276 125 000 37 128 77 412 117 1 285 157 4 125 197 12 850 237 41 250 277 128 500 38 132 78 425 118 1 320 158 4 250 198 13 200 238 42 500 278 132 000 39 136 79 437 119 1 360 159 4 375 199 13 600 239 43 750 279 136 000 ANNEX 5 TYRE SIZE DESIGNATION AND DIMENSIONS (IN ACCORDANCE WITH ECE REGULATION NO 54) For this information refer to Annex 5 of ECE Regulation No 54 Note that with reference to paragraph 6.5.4 of this Regulation, the outer diameter of a retreaded tyre may in all cases be greater than that shown in the tables in Annex 5 to Regulation No 54 but by no more than 1,5 %. ANNEX 6 METHOD OF MEASURING PNEUMATIC TYRES 1. The tyre shall be mounted on the test rim specified by the retreader and inflated to the nominal inflation pressure quoted in the nominated International Tyre Standard (see paragraph 4.1.4.7 of this Regulation) in relation to the maximum load carrying capacity for that size and load index. 2. The tyre, fitted to the appropriate rim, shall be conditioned to the ambient temperature of the laboratory for at least 24 hours save as otherwise required by paragraph 6.6.3 of this Regulation. 3. The pressure shall be re-adjusted to the value in paragraph 1 of this Annex. 4. The overall width shall be measured at six equally spaced points around the tyre, taking account of the thickness of any protective ribs or bands. The highest reading obtained shall be taken as the overall width. 5. The outer diameter shall be calculated from a measurement of the maximum circumference of the inflated tyre. ANNEX 7 PROCEDURE FOR LOAD/SPEED ENDURANCE TESTS (in principle in accordance with Regulation No 54) 1. Preparing the tyre 1.1. Mount a retreaded tyre on the test rim specified by the retreader. 1.2. Use a new inner tube or combination of inner tube, valve and flap (as required) when testing tyres with inner tubes. 1.3. Inflate the tyre to the pressure corresponding to the pressure index as specified in paragraph 3.2.10 of this Regulation. 1.4. Condition the tyre and wheel assembly at test-room temperature for not less than 3 hours. 1.5. Readjust the tyre pressure to that specified in paragraph 1.3 of this Annex. 2. Test procedure 2.1. Mount the tyre and wheel assembly on the test axle and press it against the outer face of a smooth surfaced power-driven test drum 1,70 m ± 1 % diameter having a surface at least as wide as the tyre tread. In certain cases a 2,00 m ± 1 % diameter drum may be used. 2.2. Apply to the test axle a series of test loads equal to a percentage of the load indicated in Annex 4 to this Regulation, corresponding to the load index indicated on the tyre, and in accordance with the test programme below. Where the tyre has load capacity indices for operation in both single and twin or dual formation the load corresponding to the load index for single operation shall be used for the test. 2.2.1. In the case of a tyre with a load index  ¤ 121 and a speed symbol  ¥ Q (160 km/h), the test procedure shall be as specified in paragraph 3 of this Annex. 2.2.2. For all other tyres the test procedure is as shown in Appendix 1 to this Annex. 2.3. Endurance test programme  See also Appendix 1 to this Annex. 2.3.1. The tyre pressure shall not be corrected throughout the test and the test load shall be kept constant throughout each of the three test stages. 2.3.2. During the test the temperature of the test room shall be maintained at between 20 oC and 30 oC unless the tyre manufacturer or retreader agrees to the use of a higher temperature. 2.4. The endurance test programme shall be carried out without interruption. 3. Load/speed test procedure for tyres with a load index  ¤ 121 and a speed symbol  ¥ Q (160 km/h): 3.1. The load on the wheel and tyre shall be the following percentage of that corresponding to the load index of the tyre: 3.1.1. 90 % when tested on a drum of 1,70 m ± 1 % diameter; 3.1.2. 92 % when tested on a drum of 2,00 m ± 1 % diameter. 3.2. The initial phase test speed shall be 20 km/h less than that indicated by the speed symbol for the tyre. 3.2.1. Time taken to reach initial test speed shall be 10 minutes. 3.2.2. The duration of the first phase shall be 10 minutes. 3.3. The second phase test speed shall be 10 km/h less than that indicated by the speed symbol for the tyre. 3.3.1. The duration of the second phase shall be 10 minutes. 3.4. The final phase test speed shall be the speed corresponding to that indicated by the speed symbol for the tyre. 3.4.1. The duration of the final phase shall be 30 minutes. 3.5. The duration of the entire test shall be 1 hour. 4. Equivalent test method: If a test method other than that given in paragraphs 2 or 3 of this Annex is used, its equivalence must be demonstrated. ANNEX 7 APPENDIX 1 ENDURANCE-TEST PROGRAMME Load index Speed symbol Test-drum speed (minimum-1) Load placed on the wheel as a percentage of the load corresponding to the load index Radial-ply Diagonal (bias ply) and bias belted 7 hours 16 hours 24 hours 122 or more F 100 100 G 125 100 J 150 125 K 175 150 L 200  M 225  66 % 84 % 101 % 121 or less F 100 100 G 125 125 J 150 150 K 175 175 L 200 175 70 % 88 % 106 % 4 h. 6 h. M 250 200 75 % 97 % 114 % N 275  75 % 97 % 114 % P 300  75 % 97 % 114 % Notes: Special-use  tyres (see paragraph 2.3.2 of this Regulation) shall be tested at a speed equal to 85 % of the speed prescribed for equivalent normal tyres. ANNEX 7 Appendix 2 RELATIONSHIP BETWEEN THE PRESSURE INDEX AND UNITS OF PRESSURE Pressure index (PSI) bar kPa 20 1,4 140 25 1,7 170 30 2,1 210 35 2,4 240 40 2,8 280 45 3,1 310 50 3,4 340 55 3,8 380 60 4,1 410 65 4,5 450 70 4,8 480 75 5,2 520 80 5,5 550 85 5,9 590 90 6,2 620 95 6,6 660 100 6,9 690 105 7,2 720 110 7,6 760 115 7,9 790 120 8,3 830 125 8,6 860 130 9,0 900 135 9,3 930 140 9,7 970 145 10,0 1 000 150 10,3 1 030 ... ... ¦ ANNEX 8 VARIATION OF LOAD CAPACITY WITH SPEED: COMMERCIAL VEHICLE TYRES RADIAL AND DIAGONAL PLY (in accordance with UN/ECE Regulation No 54) Variation of load capacity (%) Speed (km/h) All load indices Load indices  ¥ 122 (9) Load indices  ¤ 121 (9) Speed symbol Speed symbol Speed symbol F G J K L M L M N P (10) 0 + 150 + 150 + 150 + 150 + 150 + 150 + 110 + 110 + 110 + 110 5 + 110 + 110 + 110 + 110 + 110 + 110 + 90 + 90 + 90 + 90 10 + 80 + 80 + 80 + 80 + 80 + 80 + 75 + 75 + 75 + 75 15 + 65 + 65 + 65 + 65 + 65 + 65 + 60 + 60 + 60 + 60 20 + 50 + 50 + 50 + 50 + 50 + 50 + 50 + 50 + 50 + 50 25 + 35 + 35 + 35 + 35 + 35 + 35 + 42 + 42 + 42 + 42 30 + 25 + 25 + 25 + 25 + 25 + 25 + 35 + 35 + 35 + 35 35 + 19 + 19 + 19 + 19 + 19 + 19 + 29 + 29 + 29 + 29 40 + 15 + 15 + 15 + 15 + 15 + 15 + 25 + 25 + 25 + 25 45 + 13 + 13 + 13 + 13 + 13 + 13 + 22 + 22 + 22 + 22 50 + 12 + 12 + 12 + 12 + 12 + 12 + 20 + 20 + 20 + 20 55 + 11 + 11 + 11 + 11 + 11 + 11 +17,5 +17,5 +17,5 +17,5 60 + 10 + 10 + 10 + 10 + 10 + 10 +15,0 +15,0 +15,0 +15,0 65 +7,5 +8,5 +8,5 +8,5 +8,5 +8,5 +13,5 +13,5 +13,5 +13,5 70 +5,0 +7,0 +7,0 +7,0 +7,0 +7,0 +12,5 +12,5 +12,5 +12,5 75 +2,5 +5,5 +5,5 +5,5 +5,5 +5,5 +11,0 +11,0 +11,0 +11,0 80 0 +4,0 +4,0 +4,0 +4,0 +4,0 +10,0 +10,0 +10,0 +10,0 85  3 +2,0 +3,0 +3,0 +3,0 +3,0 +8,5 +8,5 +8,5 +8,5 90  6 0 +2,0 +2,0 +2,0 +2,0 +7,5 +7,5 +7,5 +7,5 95  10 2,5 +1,0 +1,0 +1,0 +1,0 +6,5 +6,5 +6,5 +6,5 100  15  5 0 0 0 0 +5,0 +5,0 +5,0 +5,0 105  8  2 0 0 0 +3,75 +3,75 +3,75 +3,75 110  13  4 0 0 0 +2,5 +2,5 +2,5 +2,5 115  7  3 0 0 +1,25 +1,25 +1,25 +1,25 120  12  7 0 0 0 0 0 0 125 0 2,5 0 0 0 130 0 5,0 0 0 0 135 7,5 2,5 0 0 140  10  5 0 0 145 7,5 2,5 0 150 10,0 5,0 0 155 7,5 2,5 160 10,0 5,0 ANNEX 9 EXPLANATORY FIGURE See paragraph 2 of this Regulation  (1) ETRTO, 32 Av. Brugmann  Bte 2, B-1060 Brussels, Belgium (2) TRA, 175 Montrose West Avenue, Suite 150, Copley, Ohio, 44321 USA (3) JATMA, 9th Floor, Toranomon Building No 1-12, 1-Chome Toranomon Minato ku, Tokyo 105, Japan (4) TRAA, Suite 1, Hawthorn House, 795 Glenferrie Road, Hawthorn, Victoria, 3122 Australia (5) ABPA, Avenida Paulista 244-12o Andar, CEP, 01310 Sao Paulo, SP Brazil (6) STRO, Ã lggatan 48 A, Nb, S-216 15 MalmÃ ¶, Sweden (7) This marking shall only be mandatory for tyre types manufactured to this Regulation after the entry into force of Supplement 1 to the Regulation. (8) 1 for Germany, 2 for France, 3 for Italy, 4 for the Netherlands, 5 for Sweden, 6 for Belgium, 7 for Hungary, 8 for the Czech Republic, 9 for Spain, 10 for Yugoslavia, 11 for the United Kingdom, 12 for Austria, 13 for Luxembourg, 14 for Switzerland, 15 (vacant), 16 for Norway, 17 for Finland, 18 for Denmark, 19 for Romania, 20 for Poland, 21 for Portugal, 22 for the Russian Federation, 23 for Greece, 24 for Ireland, 25 for Croatia, 26 for Slovenia, 27 for Slovakia, 28 for Belarus, 29 for Estonia, 30 (vacant), 31 for Bosnia and Herzegovina, 32 for Latvia, 33 (vacant), 34 for Bulgaria, 35 (vacant), 36 for Lithuania, 37 for Turkey, 38 (vacant), 39 for Azerbaijan, 40 for The Former Yugoslav Republic of Macedonia, 41 (vacant), 42 for the European Community (Approvals are granted by its Member States using their respective ECE symbol), 43 for Japan, 44 (vacant), 45 for Australia, 46 for Ukraine, 47 for South Africa and 48 for New Zealand. Subsequent numbers shall be assigned to other countries in the chronological order in which they ratify or accede to the Agreement Concerning the Adoption of Uniform Technical Prescriptions for Wheeled Vehicles, Equipment and Parts which can be Fitted and/or be Used on Wheeled Vehicles and the Conditions for Reciprocal Recognition of Approvals Granted on the Basis of these Prescriptions, and the numbers thus assigned shall be communicated by the Secretary-General of the United Nations to the Contracting Parties to the Agreement. (9) The load indices refer to operation in single formation. (10) Load variations are not allowed for speeds above 160 km/h. For speed symbols Q  and above the speed corresponding to the speed symbol specifies the maximum permissible speed for the tyre. ANNEX II  Regulation No 108 UNIFORM PROVISIONS CONCERNING THE APPROVAL FOR THE PRODUCTION OF RETREADED PNEUMATIC TYRES FOR MOTOR VEHICLES AND THEIR TRAILERS (Consolidated text) CONTENTS REGULATION 1. Scope 2. Definitions 3. Markings 4. Application for approval 5. Approval 6. Requirements 7. Specifications 8. Modifications to the approval 9. Conformity of production 10. Penalties for non-conformity of production 11. Production definitely discontinued 12. Names and addresses of technical services responsible for conducting approval tests, of test laboratories, and of administrative departments ANNEXES Annex 1 Communication concerning the approval or extension or refusal or withdrawal of approval or production definitely discontinued of a retreading production unit pursuant to Regulation No 108 Annex 2 Arrangement of approval marks Annex 3 Arrangement of retread tyre markings Annex 4 List of load indices and corresponding load capacities Annex 5 Tyre size designation and dimensions Annex 6 Method of measuring pneumatic tyres Annex 7 Procedure for load/speed endurance tests Annex 8 Explanatory figure 1. SCOPE This Regulation applies to the production of retreaded tyres intended to be fitted to private (passenger) cars and their trailers used on the road. It does not however apply to: 1.1. Retreaded tyres for commercial vehicles and their trailers. 1.2. Retreaded tyres with a speed capability below 120 km/h or above 300 km/h. 1.3. Tyres for cycles and motorcycles. 1.4. Tyres originally produced without speed symbols and load indices. 1.5. Tyres originally produced without type approval and without either an E  or e  mark. 1.6. Tyres designed for the equipment of cars produced prior to 1939. 1.7. Tyres designed exclusively for competition or off road use and marked accordingly. 1.8. Tyres designated as T type  temporary use spares. 2. DEFINITIONS  See also figure in Annex 8 For the purpose of this Regulation: 2.1. Range of retreaded pneumatic tyres   means a range of retreaded pneumatic tyres as quoted in paragraph 4.1.4. 2.2. Structure  of a pneumatic-tyre means the technical characteristics of the tyre's carcass. The following structures are distinguished in particular: 2.2.1. Diagonal  or bias ply  describes a pneumatic-tyre structure in which the ply cords extend to the beads and are laid at alternate angles substantially less than 90o to the centreline of the tread. 2.2.2. Bias belted  describes a pneumatic-tyre structure of diagonal (bias-ply) type in which the carcass is stabilised by a belt, comprising two or more layers of substantially inextensible cord material laid at alternate angles close to those of the carcass. 2.2.3. Radial  describes a pneumatic-tyre structure in which the ply cords extend to the beads and are laid substantially at 90o to the centreline of the tread, the carcass being stabilised by an essentially inextensible circumferential belt. 2.3. Category of use  2.3.1. Normal tyre is a tyre intended for normal road use only. 2.3.2. Snow tyre is a tyre whose tread pattern, or tread pattern and structure, is primarily designed to ensure, in mud and fresh or melting snow, a performance better than that of a normal tyre. The tread pattern of a snow tyre generally consists of groove (rib) and solid block elements more widely spaced than on a normal tyre. 2.3.3. Temporary use spare tyre is a tyre different from that intended to be fitted to any vehicle for normal driving conditions but intended only for temporary use under restricted driving conditions. 2.3.4. T  type temporary use spare tyre is a type of temporary use spare tyre designed for use at inflation pressures higher than those established for standard and reinforced tyres. 2.4. Bead  means the part of a pneumatic-tyre which is of such shape and structure as to fit the rim and hold the tyre on it. 2.5. Cord  means the strands forming the fabric of the plies in the pneumatic-tyre. 2.6. Ply  means a layer of rubber  coated parallel cords. 2.7. Belt  applies to a radial ply or bias belted tyre and means a layer or layers of material or materials underneath the tread, laid substantially in the direction of the centre line of the tread to restrict the carcass in a circumferential direction. 2.8. Breaker  applies to a diagonal ply tyre and means an intermediate ply between the carcass and tread. 2.9. Chafer  means material in the bead area to protect the carcass against chafing or abrasion by the wheel rim. 2.10. Carcass  means that structural part of a pneumatic-tyre other than the tread and outermost rubber  of the sidewalls which, when inflated, supports the load. 2.11. Tread  means that part of a pneumatic-tyre which is designed to come into contact with the ground, protects the carcass against mechanical damage and contributes to ground adhesion. 2.12. Sidewall  means the part of a pneumatic tyre between the tread and the area designed to be covered by the rim flange. 2.13. Lower area of tyre  means the area included between the line of maximum section width of the tyre and the area designed to be covered by the edge of the rim. 2.14. Tread groove  means the space between the adjacent ribs or blocks in the tread pattern. 2.15. Principal grooves  means the wide grooves situated in the central zone of the tread, which cover approximately three-quarters of the breadth of the tread. 2.16. Section width  means the linear distance between the outside of the sidewalls of an inflated pneumatic-tyre, when fitted to the specified measuring rim, but excluding elevations due to labelling (marking), decoration or protective bands or ribs. 2.17. Overall width  means the linear distance between the outside of the sidewalls of an inflated pneumatic-tyre, when fitted to the specified measuring rim, and including 2.18. Section height  means a distance equal to half the difference between the outer diameter of the tyre and the nominal rim diameter. 2.19. Nominal aspect ratio  means one hundred times the number obtained by dividing the number expressing the nominal section height by the number expressing the nominal section width, both dimensions being in the same units. 2.20. Outer diameter  means the overall diameter of an inflated, newly retreaded tyre. 2.21. Tyre size designation  means a designation showing: 2.21.1. The nominal section width. This must be expressed in millimetres, except in cases of tyres for which the size designation is shown in the first column of the tables in Annex 5 to this Regulation. 2.21.2. The nominal aspect ratio except in cases of tyres for which the size designation is shown in the first column of the tables in Annex 5 to this Regulation. 2.21.3. A conventional number d  (the d  symbol) denoting the nominal rim diameter of the rim and corresponding to its diameter expressed either by codes (numbers below 100) or in millimetres (numbers above 100). Numbers corresponding to both types of measurements may be used in the designation. 2.21.3.1. The values of the d  symbols expressed in millimetres are shown below: Nominal rim diameter code (d) Value of the d  symbol expressed in mm 8 9 10 11 12 13 14 203 229 254 279 305 330 356 15 16 17 18 19 381 406 432 457 483 20 21 508 533 2.22. Nominal rim diameter (d)  means the diameter of the rim on which a tyre is designed to be mounted. 2.23. Rim  means the support, either for a tyre-and-tube assembly or for a tubeless tyre, on which the tyre beads are seated. 2.24. Measuring rim  means the rim specified as a measuring rim width  or design rim width  for a particular tyre size designation in any edition of one or more of the International Tyre Standards. 2.25. Test rim  means any rim specified as approved or recommended or permitted in one of the International Tyre Standards for a tyre of that size designation and type. 2.26. International Tyre Standard  means any one of the following standard documents: (a) The European Tyre and Rim Technical Organisation (ETRTO) (1) (2): Standards Manual ; (b) The European Tyre and Rim Technical Organisation (ETRTO) (2): Engineering Design Information  obsolete data ; (c) The Tire and Rim Association Inc. (TRA) (3): Year Book ; (d) The Japan Automobile Tire Manufacturers Association (JATMA) (4): Year Book ; (e) The Tyre and Rim Association of Australia (TRAA) (5): Standards Manual ; (f) The AssociaÃ §iao Latino Americana de Pneus e Aros (ALAPA) (6): Manual de Normal Technicas ; (g) The Scandinavian Tyre and Rim Organisation (STRO) (7): Data Book . 2.27. Chunking  means the breaking away of pieces of rubber from the tread. 2.28. Cord separation  means the parting of the cords from their rubber coating. 2.29. Ply separation  means the parting of adjacent plies. 2.30. Tread separation  means the pulling away of the tread from the carcass. 2.31. Tread wear indicators  means the projections within the tread grooves designed to give a visual indication of the degree of wear of the tread. 2.32. Service description  means the specific combination of the load index and speed symbol of the tyre. 2.33. Load index  means a numerical code which indicates the maximum load the tyre can support. The list of load indices and the corresponding loads are shown in Annex 4 to this Regulation. 2.34. Speed symbol  means: 2.34.1. An alphabetical symbol indicating the speed at which the tyre can carry the load given by the associated load index. 2.34.2. The speed symbols and corresponding speeds are as shown in the table below: Speed symbol Corresponding speed (km/h) L M N P Q R S T U H V W Y 120 130 140 150 160 170 180 190 200 210 240 270 300 2.35. Maximum load rating  means the maximum mass which the tyre is rated to support. 2.35.1. For speeds not exceeding 210 km/h, the maximum load rating shall not exceed the value corresponding to the load index for the tyre. 2.35.2. For speeds greater than 210 km/h but not exceeding 300 km/h, the maximum load rating shall not exceed the percentage of the value associated with the load capacity index of the tyre, given in the table below, with reference to the speed capability of the vehicle to which the tyre is to be fitted: Tyre speed symbol Maximum speed (km/h) Maximum load rating ( %) V 210 215 220 225 230 235 240 100,0 98,5 97,0 95,5 94,0 92,5 91,0 W 240 250 260 270 100 95 90 85 Y 270 280 290 300 100 95 90 85 For intermediate maximum speeds a linear interpolation of the maximum load rating is permissible. 2.36. Retreading production unit  means a site or group of localised sites where finished retread tyres are produced. 2.37. Retreading  means the generic term for reconditioning a used tyre by replacing the worn tread with new material. It may also include renovation of the outermost sidewall surface. It covers the following process methods: 2.37.1. Top capping   replacement of the tread. 2.37.2. Re-capping   replacement of the tread and with the new material extending over part of the sidewall. 2.37.3. Bead to bead   replacement of the tread and renovation of the sidewall including all or part of the lower area of the tyre. 2.38. Casing  is the worn tyre comprising carcass and remaining tread and sidewall material. 2.39. Buffing  is the process of removing old material from the casing to prepare the surface for the new material. 2.40. Repair  is the remedial work carried out to damaged casings within recognised limits. 2.41. Tread material  is material in a condition suitable for replacing the worn tread. It can be in several forms for example: 2.41.1. Camel-back   pre-cut lengths of material which have been extruded to give the required cross section profile and subsequently fitted cold to the prepared casing. The new material must be cured. 2.41.2. Strip-wound   a ribbon of tread material which is directly extruded and wound on to the prepared casing and built up to the required cross sectional contour. The new material must be cured. 2.41.3. Direct extrusion   tread material extruded to give the required cross sectional profile and directly extruded on to the prepared casing. The new material must be cured. 2.41.4. Pre-cured   a previously formed and cured tread applied directly to the prepared casing. The new material must be bonded to the casing. 2.42. Sidewall veneer  is material used to cover the sidewalls of the casing thereby allowing the required markings to be formed. 2.43. Cushion gum  is material used as a bonding layer between new tread and casing and for repairing minor damage. 2.44. Cement  is an adhesive solution to hold new materials in place prior to the curing process. 2.45. Cure  is the term used to describe the change in physical properties of the new material which is brought about usually by the application of heat and pressure for a set period of time under controlled conditions. 2.46. Radial run out  means the variation in radius of the tyre measured around the outer circumference of the tread surface. 2.47. Imbalance  means a measurement of the variation in distribution of mass around the centre axis of the tyre. It can be measured as either Static  or Dynamic  imbalance. 3. MARKINGS 3.1. An example of the arrangement of retreaded tyre markings is shown in Annex 3 to this Regulation. 3.2. Retreaded tyres shall display on both sidewalls in the case of symmetrical tyres and at least on the outer sidewall in the case of asymmetrical tyres: 3.2.1. The brand name or trade mark. 3.2.2. The tyre-size designation as defined in paragraph 2.21. 3.2.3. An indication of the structure as follows: 3.2.3.1. On diagonal (bias-ply) tyres; no indication, or the letter D  placed in front of the rim diameter marking. 3.2.3.2. On radial-ply tyres; the letter R  placed in front of the rim-diameter marking and optionally the word RADIAL . 3.2.3.3. On bias belted tyres; the letter B  placed in front of the rim diameter marking and in addition the words BIAS-BELTED . 3.2.4. The service description comprising: 3.2.4.1. An indication of the tyre's nominal load capacity in the form of the load index prescribed in paragraph 2.33. 3.2.4.2. An indication of the tyre's nominal speed capability in the form of the symbol prescribed in paragraph 2.34. 3.2.5. The word TUBELESS  if the tyre is designed for use without an inner tube. 3.2.6. The inscription M+S or MS or M.S. or M & S in the case of a snow tyre. 3.2.7. The date of retreading as follows: 3.2.7.1. Up to 31 December 1999; either as prescribed in paragraph 3.2.7.2 or in the form of a group of three digits, the first two showing the week number and the third, the year of the decade of manufacture. The date code can cover a period of production from the week indicated by the week number up to and including the week number plus three. For example, the marking 253  could indicate a tyre which was retreaded in weeks 25, 26, 27 or 28 of the year 1993. The date code may be marked on one sidewall only. 3.2.7.2. As from 1 January 2000; in the form of a group of four digits, the first two showing the week number and the second two showing the year in which the tyre was retreaded. The date code can cover a period of production from the week indicated by the week number up to and including the week number plus three. For example, the marking 2503  could indicate a tyre which was retreaded in weeks 25, 26, 27 or 28 of the year 2003. The date code may be marked on one sidewall only. 3.2.8. The term RETREAD  or REMOULD  (after 1 January 1999 only the word RETREAD  shall be used). At the request of the retreader, the same term in other languages may also be added. 3.3. Prior to approval tyres shall exhibit a free space sufficiently large to accommodate an approval mark as referred to in paragraph 5.8 and as shown in Annex 2 to this Regulation. 3.4. Following approval, the markings referred to in paragraph 5.8 and as shown in Annex 2 to this Regulation shall be affixed in the free space referred to in paragraph 3.3. This marking may be affixed to one sidewall only. 3.5. The markings referred to in paragraph 3.2 and the approval mark prescribed in paragraphs 3.4 and 5.8 shall be clearly legible and shall be moulded on to or into the tyre or shall be permanently marked on to the tyre. 3.6. As far as any of the original manufacturer's specifications are still legible after the tyres have been retreaded, they shall be regarded as specifications of the retreader for the retreaded tyre. If these original specifications do not apply after retreading they shall be completely removed. 3.7. The original E  or e  approval mark and number shall be removed. 4. APPLICATION FOR APPROVAL The following procedures are applicable to the approval of a tyre retreading production unit. 4.1. The application for approval of a retreading production unit shall be submitted by the holder of the trade name or trade mark to be applied to the tyre or by his duly accredited representative. It shall specify: 4.1.1. An outline of the structure of the company producing the retreaded tyres. 4.1.2. A brief description of the quality management system, which ensures the effective control of the tyre retreading procedures to meet the requirements of this Regulation. 4.1.3. The trade names or marks to be applied to the retreaded tyres produced. 4.1.4. The following information in relation to the range of tyres to be retreaded: 4.1.4.1. the range of tyre sizes; 4.1.4.2. the structure of tyres (diagonal or bias ply, bias-belted or radial); 4.1.4.3. the category of use of tyres (normal or snow tyres etc.); 4.1.4.4. the system of retreading and the method of application of the new materials to be used, as defined in paragraphs 2.37 and 2.41; 4.1.4.5. the maximum speed symbol of the tyres to be retreaded; 4.1.4.6. the maximum load index of the tyres to be retreaded. 4.1.4.7. the nominated International Tyre Standard to which the range of tyres conform. 5. APPROVAL 5.1. To retread tyres requires the approval of the retreading production unit by the responsible authorities in accordance with the requirements of this Regulation. The responsible authority takes the necessary measures as described in this Regulation in order to ensure that the tyres retreaded in the respective production unit will meet with the requirements stated in this Regulation. The retread production unit shall be fully responsible for ensuring that the retreaded tyres will meet the requirements of this Regulation and that they will perform adequately in normal use. 5.2. In addition to the normal requirements for the initial assessment of the tyre retreading production unit, the approval authority shall be satisfied that the procedures, operation, instructions and specification documentation provided by material suppliers are in a language readily understood by the tyre retreading production unit operatives. 5.3. The approval authority shall ensure that the procedures and operations documentation for each production unit contains specifications, appropriate to the repair materials and processes used, of the limits of repairable damage or penetrations to the tyre carcass, whether such damage is existing or is caused during the processes of preparation for retreading. 5.4. Before granting approval the authority must be satisfied that retreaded tyres conform to this Regulation and that the tests prescribed in paragraphs 6.7 and 6.8 have been successfully carried out on at least five and not necessarily more than 20 samples of retreaded tyres representative of the range of tyres produced by the retreading production unit. 5.5. In the case of each failure being recorded during tests, two further samples of the same specification tyre shall be tested. If either or both of these second two samples fail, then a final submission of two samples shall be tested. If either or both of the final two samples fail, then the application for approval of the retreading production unit shall be rejected. 5.6. If all the requirements of this Regulation are met, then approval shall be granted and an approval number shall be assigned to each retreading production unit approved. The first two digits of this number shall indicate the series of amendments incorporating the most recent major technical amendments made to the Regulation at the time of issue of the approval. The approval number shall be preceded by 108R  signifying that the approval applies to a tyre retreaded as prescribed in this Regulation. The same authority shall not assign the same number to another production unit covered by this Regulation. 5.7. Notice of approval or of extension, refusal or withdrawal of approval or of production definitely discontinued pursuant to this Regulation shall be communicated to the Parties to the 1958 Agreement applying this Regulation, by means of a form conforming to the model in Annex 1 to this Regulation. 5.8. There shall be affixed conspicuously to every retreaded tyre conforming to this Regulation, in the space referred to in paragraph 3.3 and in addition to the markings prescribed in paragraph 3.2, an international approval mark consisting of: 5.8.1. A circle surrounding the letter E  followed by the distinguishing number of the country which granted approval (8); and 5.8.2. An approval number as described in paragraph 5.6. 5.9. Annex 2 to this Regulation gives an example of the arrangements of the approval mark. 6. REQUIREMENTS 6.1. Tyres shall not be accepted for retreading unless they have been type approved and bear either an E  or e  mark, except that this requirement shall not be mandatory until 1 January 2000 at the latest. 6.1.1. High speed tyres which have only the inscription ZR  within the tyre size designation and do not bear a service description shall not be retreaded. 6.2. Tyres which have been previously retreaded shall not be accepted for further retreading. 6.3. The age of the casing accepted for retreading shall not exceed seven years, based on the digits showing the year of manufacture of the original tyre; e.g. the tyre marked with a date code 253  can be accepted for retreading till the end of the year 2000. 6.4. Conditions before retreading: 6.4.1. Tyres shall be clean and dry before inspection. 6.4.2. Before buffing, each tyre shall be thoroughly examined both internally and externally to ensure its suitability for retreading. 6.4.3. Tyres where damage is visible which has resulted from overload or underinflation shall not be retreaded. 6.4.4. Tyres showing any of the following damage shall not be accepted for retreading: 6.4.4.1. (a) extensive cracking extending through to the carcass; (b) carcass penetrations or damage to casings above H  speed symbol except where these casings are to be downrated to a lower speed symbol; (c) previous repairs to damage outside specified injury limits  see paragraph 5.3; (d) carcas break up; (e) appreciable oil or chemical attack; (f) multiple damage too close together; (g) damaged or broken bead; (h) non repairable deterioration of or damage to inner liner; (i) bead damage other than minor rubber  only damage; (j) exposed cords due to tread wear or sidewall scuffing; (k) non-repairable tread or sidewall material separation from the carcass; (l) structural damage in the area of the sidewall. 6.4.5. Radial ply tyre carcasses with separation in the belt, other than slight belt edge looseness, shall not be accepted for retreading. 6.5. Preparation: 6.5.1. After buffing, and before the application of new material, each tyre shall be thoroughly re-examined at least externally to ensure its continued suitability for retreading. 6.5.2. The entire surface to which new material is to be applied shall have been prepared without overheating. The buffed surface texture shall not contain deep buffing lacerations or loose material. 6.5.3. Where precured material is to be used the contours of the prepared area shall meet the requirements of the material manufacturer. 6.5.4. Loose cord ends are not permissible. 6.5.5. Casing cords shall not be damaged during the preparation process. 6.5.6. Buffing damage to the belt of radial tyres shall be limited to localised damage to the outermost layer only. 6.5.7. Buffing damage limits for diagonal ply tyres shall be as follows: 6.5.7.1. For two ply construction, there shall not be any damage to the carcass except for slight localised buffing damage to the casing joint. 6.5.7.2. For two ply plus breaker construction of tubeless type tyres, there shall not be any damage to the carcass or breaker. 6.5.7.3. For two ply plus breaker construction of tube type tyres, localised damage to the breaker is permissible. 6.5.7.4. For four ply, or more, construction of tubeless type tyres, there shall not be any damage to the carcass or breaker. 6.5.7.5. For four ply, or more, construction of tube type tyres, damage shall be limited to the outermost ply in the crown area only. 6.5.8. Exposed steel parts shall be treated as soon as possible with appropriate material as defined by the manufacturer of that appropriate material. 6.6. Retreading: 6.6.1. The retreader must ensure that either the manufacturer or the supplier of repair materials, including patches, is responsible for the following: (a) defining method(s) of application and storage, if requested by the retreader, in the national language of the country in which the materials are to be used; (b) defining limits of damage for which the materials are designed, if requested by the retreader, in the national language of the country in which the materials are to be used; (c) ensuring that reinforced patches for tyres, if correctly applied in carcass repairs, are suitable for the purpose; (d) ensuring that the patches are capable of withstanding twice the maximum inflation pressure as given by the tyre manufacturer; (e) ensuring the suitability of any other repair materials for the service intended. 6.6.2. The retreader shall be responsible for the correct application of the repair material and for ensuring that the repair is free from any defects which may affect the satisfactory service life of the tyre. 6.6.3. The retreader shall ensure that either the manufacturer or the supplier of tread and sidewall material issues specifications concerning the conditions of storage and use of the material in order to guarantee the material's qualities. If requested by the retreader, this information shall be in the national language of the country in which the materials are to be used. 6.6.4. The retreader must ensure that the repair material and/or compound is documented in a manufacturer's or supplier's certificate. The material compound must be suitable for the intended use of the tyre. 6.6.5. The processed tyre shall be cured as soon as possible after the completion of all repairs and building-up operations and at the latest according to the material manufacturer's specifications. 6.6.6. The tyre shall be cured for the length of time and at the temperature and pressure, appropriate to, and specified for, the materials and processing equipment used. 6.6.7. The dimensions of the mould shall be appropriate to the thickness of the new material and the size of the buffed casing. Radial ply tyres, when moulded, shall be cured in radial or radially divided moulds only. 6.6.8. The thickness of original material after buffing and the average thickness of any new material under the tread pattern after retreading shall be as given in paragraphs 6.6.8.1 and 6.6.8.2. The thickness of material at any point either across the breadth of the tread or around the circumference of the tyre shall be controlled in such a way that the provisions of paragraphs 6.7.5 and 6.7.6 are met. 6.6.8.1. For radial ply and bias belted tyres (mm): 1,5  ¤ (A+B)  ¤ 5 (minimum 1,5 mm; maximum 5,0 mm) A  ¥ 1A 1A 1A 1A 1 (minimum 1,0 mm) B  ¥ 0.5B 0.5B 0.5B 0.5B 0.5 (minimum 0,5 mm) P.D. = Pattern depth X = Buff line A = Average thickness of new material under patternP.D. = Pattern depth X = Buff line A = Average thickness of new material under patternP.D. = Pattern depth X = Buff line A = Average thickness of new material under patternP.D. = Pattern depth X = Buff line A = Average thickness of new material under patternP.D. = Pattern depth X = Buff line A = Average thickness of new material under pattern B = Minimum thickness of original material above belt after buffing 6.6.8.2. For diagonal (Bias-ply) tyres: The thickness of original material above the breaker shall be  ¥ 0,00 mm. The average thickness of new material above the buffed casing line shall be  ¥ 2,00 mm. The combined thickness of original and new material beneath the base of the grooves of the tread pattern shall be  ¥ 2,00 and  ¤ 5,00 mm. 6.6.9. The service description of a retreaded tyre shall not show either a higher speed symbol or a higher load index than that of the original, first life, tyre. 6.6.10. The minimum speed capability of a retreaded tyre shall be 120 km/h ( L  speed symbol) and the maximum shall be 300 km/h ( Y  speed symbol). 6.6.11. Tread wear indicators shall be incorporated as follows: 6.6.11.1. The retreaded pneumatic tyre shall include not less than six transverse rows of wear indicators, approximately equispaced and situated in the principal grooves of the tread. The tread wear indicators shall be such that they cannot be confused with the material ridges between the ribs or blocks of the tread. 6.6.11.2. However, in the case of tyres designed for mounting on rims of a nominal diameter of code 12 or less, four rows of tread wear indicators are permissible. 6.6.11.3. The tread wear indicators shall provide a means of indicating, with a tolerance of + 0,60/ 0,00 mm, when the tread grooves are no longer more than 1,6 mm deep. 6.6.11.4. The height of the tread wear indicators shall be determined by measuring the difference between the depth from the tread surface to the top of the tread wear indicators and the base of the tread grooves, close to the slope at the base of the tread wear indicators. 6.7. Inspection: 6.7.1. After curing, whilst a degree of heat is retained in a tyre, each retreaded tyre shall be examined to ensure that it is free from any apparent defects. During or after retreading the tyre must be inflated to at least 1,5 bar for examination. Where there is any apparent defect in the profile of the tyre (e.g. blister, depression, etc.) the tyre shall be specifically examined to determine the cause of this defect. 6.7.2. Before, during or after retreading the tyre shall be checked at least once for the integrity of its structure by means of a suitable inspection method. 6.7.3. For the purposes of quality control a number of retreaded tyres shall be subjected to destructive and/or non-destructive testing or examination. The quantity of tyres checked and the results shall be recorded. 6.7.4. After retreading, the dimensions of the retreaded tyre, when measured in accordance with Annex 6 to this Regulation, must conform either to dimensions calculated according to the procedures in paragraph 7 or to Annex 5 to this Regulation. 6.7.5. The radial run out of the retreaded tyre shall not exceed 1,5 mm (+0,4 mm measuring tolerance). 6.7.6. The maximum static imbalance of the retreaded tyre, measured at the rim diameter, shall not exceed 1,5 % of the mass of the tyre. 6.7.7. Tread wear indicators shall conform to the requirements of paragraph 6.6.11. 6.8. Performance test: 6.8.1. Tyres retreaded to comply with this Regulation shall be capable of meeting the load/speed endurance test as specified in Annex 7 to this Regulation. 6.8.2. A retreaded tyre which after undergoing the load/speed endurance test does not exhibit any tread separation, ply separation, cord separation, chunking or broken cords shall be deemed to have passed the test. 6.8.3. The outer diameter of the tyre, measured six hours after the load/speed endurance test, must not differ by more than ± 3,5 % from the outer diameter as measured before the test. 7. SPECIFICATIONS 7.1. Tyres retreaded to comply with this Regulation shall conform to the following dimensions: 7.1.1. Section width: 7.1.1.1. The section width shall be calculated by the following formula: S = S1 + K (A  A1) where: S: is the actual section width in millimetres as measured on the test rim; S1: is the value of the Design Section Width , referred to the measuring rim, as quoted in the International Tyre Standard specified by the retreader for the tyre size in question; A: is the width of the test rim in millimetres; A1: is the width in millimetres of the measuring rim as quoted in the International Tyre Standard specified by the retreader for the tyre size in question. K: is a factor and shall be taken to equal 0,4. 7.1.2. Outer diameter: 7.1.2.1. The theoretical outer diameter of a retreaded tyre shall be calculated by the following formula: D = d + 2H where: D: is the theoretical outer diameter in millimetres; d: is the conventional number defined in paragraph 2.21.3, in millimetres; H: is nominal section height in millimetres and is equal to Sn multiplied by 0,01 Ra where: where: Sn: is the nominal section width in millimetres; Ra: is the nominal aspect ratio. All of the above symbols are as quoted in the tyre size designation as shown on the sidewall of the tyre in conformity with the requirements of paragraph 3.2.2 and as defined in paragraph 2.21. 7.1.2.2. However, for tyres whose designation is given in the first column of the tables in Annex 5 to ECE Regulation No. 30, the outer diameter shall be that given in those tables. 7.1.3. Method of measuring retreaded tyres: 7.1.3.1. The dimensions of retreaded tyres shall be measured in accordance with the procedures given in Annex 6 to this Regulation. 7.1.4. Section width specifications: 7.1.4.1. The actual overall width may be less than the section width or widths determined in paragraph 7.1. 7.1.4.2. The actual overall width may also exceed the value or values determined in paragraph 7.1 by: 7.1.4.2.1. 4 % in the case of radial ply tyres and 7.1.4.2.2. 6 % in the case of diagonal (bias-ply) or bias belted tyres. 7.1.4.2.3. in addition, if the tyre has a special protective band, the width may be greater by up to 8 mm above the tolerances given by paragraphs 7.1.4.2.1 and 7.1.4.2.2 7.1.5. Outer diameter specifications: 7.1.5.1. The actual outer diameter of a retreaded tyre must not be outside the values of Dmin and Dmax obtained by the following formulae: Dmin = d + (2H x a) Dmax = d + (2H x b) where: 7.1.5.1.1. For sizes not given in the tables in Annex 5 to this Regulation, H  and d  are as defined in paragraph 7.1.2.1. 7.1.5.1.2. For sizes mentioned in paragraph 7.1.2.2 above: H = 0,5 (D  d) where D  is the outer diameter and d  the Nominal rim diameter quoted in the abovementioned tables for the size in question. 7.1.5.1.3. The coefficient a  = 0,97 7.1.5.1.4. The coefficient b  is: Radial tyres Diagonal (bias-ply) and bias belted tyres for normal use tyres 1,04 1,08 7.1.5.2. For snow tyres the maximum outer diameter (Dmax) calculated in paragraph 7.1.5.1 may be exceeded by not more than 1 %. 8. MODIFICATIONS TO THE APPROVAL 8.1. Every modification concerning a retreading production unit amending any of the information given by the retreading production unit in the Application for Approval, see paragraph 4, shall be notified to the approval authority which approved the retreading production unit. That authority may then either: 8.1.1. Consider that the modifications made are unlikely to have an appreciable adverse effect and that in any case the retreading production unit still meets the requirements; or 8.1.2. Require a further investigation of the approval. 8.2. Confirmation of, or refusal of, approval, specifying the modifications, shall be communicated by the procedure specified in paragraph 5.7 to the Parties to the Agreement which apply this Regulation. 9. CONFORMITY OF PRODUCTION The conformity of production procedures shall comply with those set out in the Agreement, Appendix 2 (E/ECE/324-E/ECE/TRANS/505/Rev.2), with the following requirements. 9.1. The retreading production unit approved according to this Regulation shall conform to the requirements set out in paragraph 6. 9.2. The holder of the approval shall ensure that, during each year of production, and spread throughout that year, at least the following number of tyres, representative of the range being produced, is checked and tested as prescribed in this Regulation: 9.2.1. 0,01 % of the total annual production but in any case not less than five and not necessarily more than 20. 9.3. If the requirements of paragraph 9.2 are carried out by or under the control of the approval authority, the results may be used as part of, or instead of, those prescribed in paragraph 9.4. 9.4. The authority which has approved the retreading production unit may at any time verify the conformity control methods applied in each production facility. For each production facility the type approval authority shall take samples at random during each and every production year and at least the following number of tyres, representative of the range being produced, shall be checked and tested as prescribed in this Regulation: 9.4.1. 0,01 % of the total annual production but in any case not less than five and not necessarily more than 20. 9.5. The tests and checks of paragraph 9.4 may replace those required in paragraph 9.2. 10. PENALTIES FOR NON-CONFORMITY OF PRODUCTION 10.1. The approval granted in respect of a retreading production unit pursuant to this Regulation may be withdrawn if the requirements of paragraph 9 are not complied with or if the retreading production unit or the retreaded tyres produced by that retreading production unit have failed to meet the requirements prescribed in that paragraph. 10.2. If a Party to the Agreement which applies this Regulation withdraws an approval it has previously granted, it shall forthwith so notify the other Contracting Parties to the 1958 Agreement applying this Regulation, by means of a communication form conforming to the model shown in Annex 1 to this Regulation. 11. PRODUCTION DEFINITELY DISCONTINUED The authority which granted the approval of the retreading production unit shall be informed if operations and manufacture of retreaded tyres approved within the scope of this Regulation cease. On receipt of this information the authority shall communicate this information to the other Parties to the 1958 Agreement applying this Regulation by means of a communication form conforming to the model shown in Annex 1 to this Regulation. 12. Names and addresses of technical services responsible for conducting approval tests, of test laboratories, and of administrative departments 12.1. The Parties to the 1958 Agreement which apply this Regulation shall communicate to the United Nations Secretariat the names and addresses of the technical services responsible for conducting approval tests and, where applicable, of the approved test laboratories and of the administrative departments which grant approval and to which forms certifying approval or refusal or withdrawal of approval, issued in other countries, are to be sent. 12.2. The Parties to the 1958 Agreement which apply this Regulation may use laboratories of tyre manufacturers or retreading production units and may designate, as approved test laboratories, those which are situated either in the territory of that Party or in the territory of another Party to the 1958 Agreement subject to a preliminary acceptance of this procedure by the competent administrative department of the latter. 12.3. Where a Party to the 1958 Agreement applies paragraph 12.2, it may, if it desires, be represented at the tests. ANNEX 1 COMMUNICATION (maximum format: A4 (210 x 297 mm)) ANNEX 2 ARRANGEMENT OF APPROVAL MARK The above approval mark affixed to a retreaded tyre shows that the retreading production unit concerned has been approved in the Netherlands (E4) under approval number 108R002439, meeting the requirements of this Regulation in its original form (00). The approval number must be placed close to the circle and either above or below the E  or left or right of that letter. The digits of the approval number must be on the same side of the E  and face in the same direction. The use of Roman numerals as approval numbers should be avoided so as to prevent any confusion with other symbols. ANNEX 3 ARRANGEMENT OF RETREAD TYRE MARKINGS Example of the markings to be borne by retreaded tyres placed on the market after the entry into force of this Regulation These markings define a retreaded tyre:  having a nominal section width of 185;  having a nominal aspect ratio of 70;  of radial-ply structure (R);  having a nominal rim diameter of code 14;  having a service description 89T  indicating a load capacity of 580 kg corresponding to a load index of 89  and a maximum speed capability of 190 km/h corresponding to a speed symbol T ;  for fitting without an inner tube ( TUBELESS );  of snow type (M+S);  retreaded in the weeks 25, 26, 27 or 28 of the year 2003. The positioning and order of the markings constituting the tyre designation shall be as follows: (a) the size designation, comprising the nominal section width, the nominal aspect ratio, the type-of-structure symbol (where applicable) and the nominal rim diameter shall be grouped as shown in the above example: 185/70 R 14; (b) the service description comprising the load index and the speed symbol shall be placed near the size designation. It may either precede the size designation or follow it or be placed above or below it; (c) the symbols TUBELESS , REINFORCED , and M + S  may be at a distance from the size designation. (d) the word RETREAD  may be at a distance from the size designation. ANNEX 4 LIST OF LOAD INDICES AND CORRESPONDING LOAD CAPACITIES Load index (LI) and load capacity (kg) LI kg LI kg LI kg LI kg LI kg LI kg LI kg 0 45 40 140 80 450 120 1 400 160 4 500 200 14 000 240 45 000 1 46,2 41 145 81 462 121 1 450 161 4 625 201 14 500 241 46 250 2 47,5 42 150 82 475 122 1 500 162 4 750 202 15 000 242 47 500 3 48,7 43 155 83 487 123 1 550 163 4 875 203 15 500 243 48 750 4 50 44 160 84 500 124 1 600 164 5 000 204 16 000 244 50 000 5 51,5 45 165 85 515 125 1 650 165 5 150 205 16 500 245 51 500 6 53 46 170 86 530 126 1 700 166 5 300 206 17 000 246 53 000 7 54,5 47 175 87 545 127 1 750 167 5 450 207 17 500 247 54 500 8 56 48 180 88 560 128 1 800 168 5 600 208 18 000 248 56 000 9 58 49 185 89 580 129 1 850 169 5 800 209 18 500 249 58 000 10 60 50 190 90 600 130 1 900 170 6 000 210 19 000 250 60 000 11 61,5 51 195 91 615 131 1 950 171 6 150 211 19 500 251 61 500 12 63 52 200 92 630 132 2 000 172 6 300 212 20 000 252 63 000 13 65 53 206 93 650 133 2 060 173 6 500 213 20 600 253 65 000 14 67 54 212 94 670 134 2 120 174 6 700 214 21 200 254 67 000 15 69 55 218 95 690 135 2 180 175 6 900 215 21 800 255 69 000 16 71 56 224 96 710 136 2 240 176 7 100 216 22 400 256 71 000 17 73 57 230 97 730 137 2 300 177 7 300 217 23 000 257 73 000 18 75 58 236 98 750 138 2 360 178 7 500 218 23 600 258 75 000 19 77,5 59 243 99 775 139 2 430 179 7 750 219 24 300 259 77 500 20 80 60 250 100 800 140 2 500 180 8 000 220 25 000 260 80 000 21 82,5 61 257 101 825 141 2 575 181 8 250 221 25 750 261 82 500 22 85 62 265 102 850 142 2 650 182 8 500 222 26 500 262 85 000 23 87,5 63 272 103 875 143 2 725 183 8 750 223 27 250 263 87 500 24 90 64 280 104 900 144 2 800 184 9 000 224 28 000 264 90 000 25 92,5 65 290 105 925 145 2 900 185 9 250 225 29 000 265 92 500 26 95 66 300 106 950 146 3 000 186 9 500 226 30 000 266 95 000 27 97,5 67 307 107 975 147 3 075 187 9 750 227 30 750 267 97 500 28 100 68 315 108 1 000 148 3 150 188 10 000 228 31 500 268 100 000 29 103 69 325 109 1 030 149 3 250 189 10 300 229 32 500 269 103 000 30 106 70 335 110 1 060 150 3 350 190 10 600 230 33 500 270 106 000 31 109 71 345 111 1 090 151 3 450 191 10 900 231 34 500 271 109 000 32 112 72 355 112 1 120 152 3 550 192 11 200 232 35 500 272 112 000 33 115 73 365 113 1 150 153 3 650 193 11 500 233 36 500 273 115 000 34 118 74 375 114 1 180 154 3 750 194 11 800 234 37 500 274 118 000 35 121 75 387 115 1 215 155 3 875 195 12 150 235 38 750 275 121 500 36 125 76 400 116 1 250 156 4 000 196 12 500 236 40 000 276 125 000 37 128 77 412 117 1 285 157 4 125 197 12 850 237 41 250 277 128 500 38 132 78 425 118 1 320 158 4 250 198 13 200 238 42 500 278 132 000 39 136 79 437 119 1 360 159 4 375 199 13 600 239 43 750 279 136 000 ANNEX 5 TYRE SIZE DESIGNATION AND DIMENSIONS (in accordance with ECE Regulation No 30) For this information refer to Annex 5 of ECE Regulation No 30 ANNEX 6 METHOD OF MEASURING PNEUMATIC TYRES 1. Preparing the tyre 1.1. The tyre shall be mounted on the test rim specified by the retreader and inflated to the pressure of 3 to 3,5 bar. 1.2. The tyre pressure shall be adjusted as follows: 1.2.1. for standard bias belted tyres  to 1,7 bar; 1.2.2 for diagonal (bias ply) tyres  to: Pressure (bar) for Speed symbol Ply rating L, M, N P, Q, R, S T, U, H, V 4 1,7 2,0  6 2,1 2,4 2,6 8 2,5 2,8 3,0 1.2.3. for standard radial tyres  to 1,8 bar; 1.2.4. for reinforced tyres  to 2,3 bar. 2. Measuring procedure 2.1. The tyre, mounted on its rim, shall be conditioned at the ambient room temperature for not less than 24 hr, save as otherwise required by paragraph 6.8.3 of this Regulation. 2.2. The tyre pressure shall be readjusted to the level specified in paragraph 1.2 of this Annex. 2.3. The overall width shall be measured at six equally spaced points around the tyre, taking account of the thickness of any protective ribs or bands. The highest reading obtained shall be taken as the overall width. 2.4. The outer diameter shall be calculated from a measurement of the maximum circumference of the inflated tyre. ANNEX 7 PROCEDURE FOR LOAD/SPEED ENDURANCE TESTS (in principle in accordance with Annex 7 of Regulation No 30) 1. Preparing the tyre 1.1. Mount a retreaded tyre on the test rim specified by the retreader. 1.2. Inflate the tyre to the appropriate pressure as given (in bar) in the table below: Speed category Diagonal (bias-ply) tyres Radial tyres Bias-belted tyres Ply-rating Standard Reinforced Standard 4 6 8 L, M, N 2,3 2,7 3,0 2,4   P, Q, R, S 2,6 3,0 3,3 2,6 3,0 2,6 T, U, H 2,8 3,2 3,5 2,8 3,2 2,8 V 3,0 3,4 3,7 3,0 3,4  W and Y    3,2 3,6  1.3. The retreading production unit may request, giving reasons, the use of a test inflation pressure different from those given in paragraph 1.2 of this Annex. In this case the tyre shall be inflated to the requested pressure. 1.4. Condition the tyre and wheel assembly at test-room temperature for not less than three hours. 1.5. Readjust the tyre pressure to that specified in paragraph 1.2 or 1.3 of this Annex. 2. Test procedure 2.1. Mount the tyre and wheel assembly on a test axle and press it against the outer face of a smooth surfaced power driven test drum either 1,70 m ± 1 % or 2,00 m ± 1 % diameter. 2.2. Apply to the test axle a load equal to 80 % of: 2.2.1. the maximum load rating corresponding to the load index for tyres with speed symbols L to H inclusive, 2.2.2. the maximum load rating associated with a maximum speed (see paragraph 2.35.2 of this Regulation) of:  240 km/h in the case of tyres of Speed symbol V ,  270 km/h in the case of tyres of Speed symbol W ,  300 km/h in the case of tyres of Speed symbol Y . 2.3. Throughout the test the tyre pressure must not be corrected and the test load must be kept constant. 2.4. During the test the temperature in the test-room must be maintained at between 20 and 30 oC unless the tyre manufacturer or retreader agrees to a higher temperature. 2.5. The endurance test programme shall be carried out without interruption and shall be as follows: 2.5.1. time taken from zero speed to initial test speed: 10 minutes; 2.5.2. initial test speed: prescribed maximum speed for the tyre concerned, less 40 km/h in the case of a test drum of 1,70 m ± 1 % diameter or less 30 km/h in the case of a test drum of 2,00m ± 1 % diameter; 2.5.3. successive speed increments: 10 km/h up to the maximum test speed; 2.5.4. duration of test at each speed step except the last: 10 minutes; 2.5.5. duration of test at last speed step: 20 minutes; 2.5.6. maximum test speed: prescribed maximum speed for the tyre concerned, less 10 km/h in the case of a test drum of 1,70 m ± 1 % diameter or the prescribed maximum speed in the case of a test drum of 2,00 m ± 1 % diameter. 3. Equivalent test methods If a method other than that described in paragraph 2 of this Annex is used, its equivalence must be demonstrated. ANNEX 8 EXPLANATORY FIGURE See paragraph 2 of this Regulation  (1) The tyre standards can be obtained from the following addresses: (2) ETRTO, 32 Av. Brugmann  Bte 2, B-1060 Brussels, Belgium (3) TRA, 175 Montrose West Avenue, Suite 150, Copley, Ohio, 44321 USA (4) JATMA, 9th Floor, Toranomon Building No 1-12, 1-Chome Toranomon Minato ku, Tokyo 105, Japan (5) TRAA, Suite 1, Hawthorn House, 795 Glenferrie Road, Hawthorn, Victoria, 3122 Australia (6) ALAPA, Avenida Paulista 2444-12o Andar, conj. 124, 01310 Sao Paulo, SP Brazil (7) STRO, Ã lggatan 48 A, Nb, S-216 15 MalmÃ ¶, Sweden (8) 1 for Germany, 2 for France, 3 for Italy, 4 for the Netherlands, 5 for Sweden, 6 for Belgium, 7 for Hungary, 8 for the Czech Republic, 9 for Spain, 10 for Yugoslavia, 11 for the United Kingdom, 12 for Austria, 13 for Luxembourg, 14 for Switzerland, 15 (vacant), 16 for Norway, 17 for Finland, 18 for Denmark, 19 for Romania, 20 for Poland, 21 for Portugal, 22 for the Russian Federation, 23 for Greece, 24 for Ireland, 25 for Croatia, 26 for Slovenia, 27 for Slovakia, 28 for Belarus, 29 for Estonia, 30 (vacant), 31 for Bosnia and Herzegovina, 32-36 (vacant), 37 for Turkey, 38-39 (vacant), 40 for The Former Yugoslav Republic of Macedonia, 41 (vacant), 42 for the European Community (Approvals are granted by its Member States using their respective ECE symbol) and 43 for Japan. Subsequent numbers shall be assigned to other countries in the chronological order in which they ratify or accede to the Agreement Concerning the Adoption of Uniform Technical Prescriptions for Wheeled Vehicles, Equipment and Parts which can be Fitted and/or be Used on Wheeled Vehicles and the Conditions for Reciprocal Recognition of Approvals Granted on the Basis of these Prescriptions, and the numbers thus assigned shall be communicated by the Secretary General of the United Nations to the Contracting Parties to the Agreement.